 223303 NLRB No. 31COLUMBUS MILLS1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.We adopt the judge's finding in sec. H of his decision that the Respondentviolated Sec. 8(a)(1) of the Act by statements that unlawfully threatened job
loss. We rely, however, solely on President Parham's statements that union
supporters would become hostile, and that problems would develop between
workers. These problems, Parham said, would lead to reduced production that
would cause business losses that would result in all the employees being outof a job. We find it unnecessary to pass on other statements discussed in sec.
H concerning strike replacements and loss of jobs.We also agree with the judge that the Respondent, through Manager ofMaintenance Irvin, promised employees job protection if they rejected the
Union as their collective-bargaining representative, in violation of Sec. 8(a)(1).
In doing so, we rely solely on employee Cobb's testimony that Irvin told em-
ployees in early November, after Irvin became a supervisor, that their jobs
would be protected if they turned against the Union. We find it unnecessary
to pass on whether a similar promise made to employee J. Foster by Irvin,
prior to Irvin's promotion to supervisor, violated Sec. 8(a)(1) because finding
an additional violation would be cumulative and would not materially affect
the Order.1All dates hereinafter are 1988 unless otherwise indicated.2The election was conducted pursuant to a stipulated election agreement ap-proved on October 26. The employees were grouped into two units with unit
A consisting of the production and maintenance employees of the Company
at its Columbus, Georgia and nearby Phoenix City, Alabama facilities. Unit
B consisted of the production and maintenance employees of the Company at
its Eufala and Union Springs, Alabama facilities. The tally of ballots showed
that of approximately 520 eligible voters in unit A, 139 cast valid votes for
and 325 cast valid votes against the Union. There were no void ballots and
54 challenged ballots, an insufficient number to affect the results of the elec-ContinuedColumbus Mills, Inc. and Amalgamated Clothingand Textile Workers Union, AFL±CIO, CLC.
Cases 10±CA±23883, 10±CA±24111, and 10±RC±
13769May 31, 1991DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 29, 1990, Administrative Law Judge Wil-liam N. Cates issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-cided to affirm the judge's rulings, findings,1and con-clusions, and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Columbus Mills, Inc.,
Eufala, Phoenix City, and Union Springs, Alabama,
and Columbus, Georgia, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.ITISFURTHERORDERED
that the election conductedon November 16 and 17, 1988, in Case 10±RC±13769
is set aside.[Direction of Second Election omitted from publica-tion.]Susan Pease-Langford, Esq., for the General Counsel.Fred M. Richardson and Richard O. Brown, Esqs.(Constangy, Brooks & Smith), of Birmingham, Alabama,for the Company.Joseph Alvarez, Esq., of Columbus, Georgia, for the Union.DECISIONSTATEMENTOFTHE
CASEWILLIAMN. CATES, Administrative Law Judge. Thesecases were heard in Columbus, Georgia, on October 3 and
4, 1989, based on unfair labor practice charges filed on Janu-
ary 5, 1989,1in Case 10±CA±23883 and on April 26, 1989,in Case 10±CA±24111 by Amalgamated Clothing and Textile
Workers Union, AFL±CIO, CLC (Union). An order consoli-
dating cases, amended consolidated complaint and notice of
hearing (complaint) was issued by the Regional Director for
Region 10 of the National Labor Relations Board (Board) on
June 7, 1989. The complaint alleges that Columbus Mills,
Inc. (Company) through its supervisors and agents violated
Section 8(a)(1) of the National Labor Relations Act (Act) by
soliciting employee grievances and promising to remedy said
grievances if its employees rejected the Union; threatening
its employees with disciplinary actions if they were caughttalking about the Union; threatening its employees with dis-
charge if they joined or engaged in activities on behalf of the
Union; promising to protect its employees' jobs if they re-
jected the Union as their collective-bargaining representative;
informing its employees they would get the fringe benefits
they wanted if they ceased their support for the Union, but
if they selected the Union as their bargaining representative
they would not get anything; prohibiting its employees from
distributing union literature on company property during
working hours while allowing antiunion employees to distrib-
ute literature opposing the Union; threatening its employees
with loss of jobs if they joined or engaged in activities on
behalf of the Union; threatening its employees that its cus-
tomers would refuse to do business with it unless the em-
ployees rejected the Union; promising its employees im-
proved retirement benefits if they refrained from joining the
Union; creating an impression of surveillance of its employ-
ees' union activities by telling its employees it knew the
identity of those who accepted union handbills; threatening
to close its plants if its employees joined or engaged in ac-
tivities on behalf of the Union; and threatening its employees
with loss of benefits and reductions in pay if they selected
the Union as their collective-bargaining representative. The
Company's timely filed answer denies the commission of
any unfair labor practices. The allegations of the complaint
were consolidated for hearing with the Union's objections to
conduct affecting results of election in Case 10±RC±13769
which election had been conducted on November 16 and 17,
1988.2 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion. In unit B of the approximately 332 eligible voters, 148 cast valid ballotvotes for and 178 cast valid votes against the Union. There were no void bal-
lots and two challenged ballots, an insufficient number to affect the results of
the election.3I have considered all record evidence whether alluded to in this decisionor not.4Prior to his current assignment, Irvin was a chief electrician. The Companycontests his supervisory and/or agency status while in that position.The parties were afforded full opportunity to examine andcross-examine witnesses, to argue orally, and to submit
briefs. Briefs, which have been carefully considered, have
been submitted by counsel for the General Counsel, counsel
for the Union, and counsel for the Company.On the entire record,3including my observations of the de-meanor of the witnesses, I make the followingFINDINGSOF
FACTI. THECOMPANY
'SBUSINESSANDTHEUNION
'SLABOR
ORGANIZATIONSTATUSPRELIMINARY
CONCLUSIONSOFLAW
The Company is a Georgia corporation with offices andplaces of business located in Columbus, Georgia, and Phoe-
nix City, Eufala, and Union Springs, Alabama, where it is
engaged in the manufacture of carpet yarn. Jurisdiction is not
an issue. The complaint alleges, the Company admits, and I
find, it is, and at all times material herein has been, an em-
ployer engaged in operations affecting commerce within the
meaning of Section 2(2), (6), and (7) of the Act.The complaint alleges, the Company admits, and I find,the Union is, and at all times material herein has been, a
labor organization within the meaning of Section 2(5) of the
Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Company is a long-term manufacturer of carpet yarnat its four facilities located in Georgia and Alabama. The
Company employs approximately 850 production and main-
tenance employees in addition to its management personnel.
The Company is directed by President and Chief Operating
Officer Charles Parham. He is assisted in various capacities
by Vice President of Manufacturing Larry Jeffers; General
Manager of the Yarn Division Paul Lee; Manager of Mainte-
nance Facilities Cecil Calhoun; Personnel Manager Angela
Davis; Union Springs, Alabama, Plant Manager Lawrence
Penn; Plant Manager Jim Rowe; and Eufala, Alabama, Facil-
ity Supervisors Wayne Hart and Charles Patterson, all of
whom were called as witnesses by the Company and are ad-
mitted to be supervisors and/or agents of the Company. The
Company also called Manager of Maintenance Terry Irvin as
a witness and acknowledged he has been a supervisor and
agent of the Company within the meaning of the Act since
on or about October 16, 1989.4Counsel for the General Counsel called 10 witnesses whowere former or are current employees of the Company. The
10 were Lee Norris Foster, Clara Person, Lintern Wilburn,
Julia Mae Jones, Allene Griglen, Hattie Maddox, Velma C.
Henderson, Linda J. Duke, John Peter Foster, and Gary
Cobb.The Union called no witnesses.The critical period for consideration with respect to theUnion's objections to conduct affecting the results of the
election is from September 22 to November 17.B. Alleged Solicitation of GrievancesColumbus, Georgia location employee Cobb, an activeunion supporter, stated that after the union campaign started
in September he and members of his maintenance team (Pete
Foster, Dan Struble, Dean Melton, and Lawrence Price) had
several meetings with Manager of Maintenance Calhoun in
which they talked about the Union. Cobb testified Calhoun
asked why they were interested in the Union and what they
thought the Union would do for them. Cobb said they talked
to Calhoun about benefits they wanted including a credit
union, dental insurance, seniority, pay, and a complaints
committee. Cobb testified:[U]sually when we would talk about this he [Calhoun]would tell us he couldn't promise us anything but
would like to know what we wanted officially and then
he would let us know unofficially that we could get
these things if we would not continue to fight for the
union....He would say this is personally between us or I don'twant this going any further or actually when I say unof-
ficially, off the record. I think usually he used off the
record.Cobb said he and the others talked about the Union a lotwith Calhoun because ``We figured if he was discussing it
with us and trying to talk us out of the union he wouldn't
be bothering the other employees that were weaker than us.''Columbus, Georgia location tufting department employeeMaddox testified the Company conducted regularly sched-uled quality control meetings for the tufting and material
handling department employees. Usually Plant Manager
Rowe conducted the meetings. Maddox testified the format
for the meetings changed in early September in that after the
quality control part of the meeting had ended, Rowe an-
nounced the Company had set aside 15 minutes of ``do-
nated'' time in order to hear any complaints the employees
might wish to express. Maddox said that after Rowe asked
for complaints the employees discussed issues such as com-
munications between the employees and management and
other working conditions. Maddox stated Rowe said he
would look into the complaints.Maddox recalled other meetings Rowe attended but atwhich Vice President of Manufacturing Jeffers spoke. These
meetings were held in the conference room and the employ-
ees talked among other things about retirement, seniority,
and a credit union. Jeffers promised to look into these com-
plaints. Maddox testified Jeffers drew a diagram representing
the Union, management, and employees on a chalkboard and
told them the Union was trying to come between them and
management but they did not need anyone to come between
them, that they could discuss ``things'' and ``solve our prob-
lems ourselves.''Columbus, Georgia location employee Henderson, an 11-year employee, testified she was instructed to attend a meet-
ing the last week in September at which Vice President of
Manufacturing Jeffers presided and at which Plant Manager
Rowe was in attendance. She stated Jeffers asked the em- 225COLUMBUS MILLS5Foster said Rowe took notes during the meeting.ployees what their ``likes and dislikes'' were with the Com-pany. She said the employees mentioned better retirement, a
credit union, better insurance, longer breaks, and vacations.
Henderson testified Jeffers said he could guarantee the em-
ployees a better retirement. Henderson said she asked if he
could prove that in writing. She said Jeffers picked up a ``lit-
tle black manual'' and said ``It's all written down in here.''
Henderson stated an employee mentioned that some ma-
chines were malfunctioning in the plant in that the machinesstarted without the start button being pressed. Jeffers and
Rowe both told the employees they would get to that prob-
lem immediately after the meeting. Henderson stated they in
fact tried to correct her machine immediately after the meet-
ing. Henderson testified some employees complained about
the way Supervisors Louis Parker and Ralph Daniel treated
them. She said Jeffers told them, ``Well, we will work on
that.'' According to Henderson, Parker was fired approxi-
mately 3 or 4 days later. Henderson testified that in 11 years
with the Company she had never before attended a meeting
where employees were asked about their likes and dislikes of
the Company.Active union supporter and Columbus, Georgia locationelectrician J. Foster testified he attended a meeting with other
employees in the conference room the first week in Novem-
ber at which Vice President of Manufacturing Jeffers pre-
sided along Plant Manager Rowe.5According to Foster, Jef-fers said the employees and management should be together
without a union and announced he had called the meeting to
discuss employee complaints. Foster said complaints were
voiced concerning shift supervisors following employees
around the plant; about the Company nurse, and about the
permanent layoff of long term employees. Foster, who had
worked for the Company 5-1/2 years at that time, said he
had never before attended a meeting where employees were
asked about their complaints or concerns.Former Eufala, Alabama location employee L. Foster testi-fied he attended a small group meeting in late October at
which President Parham spoke. Foster said Parham intro-
duced himself and then announced, ``We are going to talk
about the likes and the dislikes'' you have with the Com-
pany. According to Foster, Parham wrote the subjects dis-
cussed by the employees on a chalkboard. He said Parham
indicated he wanted to start with the employee dislikes. Fos-
ter said he asked Parham about retirement. After writing re-
tirement on the board, Parham asked if he was thinking
about retiring right then. Foster told him he was not. Foster
said he then asked about disability benefits, night shift dif-
ferential pay, and a dental insurance plan. Foster said only
one item was listed under ``likes'' the employees had for the
Company and that was it provided ``steady work.'' Foster
testified Parham talked about each item labeled ``dislikes''
that he had listed on the chalkboard. Foster said, for exam-
ple, Parham told them the Company had a retirement plan
put together but that he could not discuss it at that time. Fos-
ter testified Parham said there was not anything he could do
about night shift differential pay at that time. Foster testified
Parham said he could not promise the employees anything
but he would look into why they only got 12 hours of holi-
day pay. Foster testified Parham said, with respect to com-plaints about management's attitude toward its employees,that he most definitely could do something about that.Foster testified that after the meeting was over, he askedPresident Parham why the employees were getting so much
attention, was it because of the upcoming representation elec-
tion? According to Foster, Parham said that Swift (apparently
the owner of the Company) did not want a union and they
were trying to find out what the problems were so they could
solve them between management and the employees instead
of having a union. Parham told Foster he probably would not
be around much after the election was over, that he did not
visit the plants very often, and probably would not see the
employees for a year.Columbus, Georgia location employee Duke testified thatapproximately 3 to 4 weeks before the Board conducted rep-
resentation election that she and approximately 14 other em-
ployees were asked to attend a small group meeting con-
ducted by President Parham. Duke testified Parham started
the meeting by introducing himself and a couple of other
persons who were present and then said, ``It had come to
their attention that we had some grievances, and some prob-
lems that they had not been aware of previously and that he
wanted to discuss these with us.'' She stated one employee
complained about not having anyone in management to talk
to. Duke testified Parham responded that he had an open-
door policy and they could come straight to him without
going through their supervisors. Duke said that prior to that
time, she had never heard of an open-door policy and added:As a matter of fact, before we had been told that wehad to go through the system, of going to our super-
visor directly above us, and then from there up through
the different steps of supervisors.Duke testified Parham had a pad of paper on an easel onwhich he wrote out the employee complaints such as job
postings, job seniority, treatment of employees, and other
work-related problems. Duke testified Parham told the em-
ployees the Company had been trying to restructure its bene-
fits package since July but because they were in the middle
of a union campaign, he could not really go into details at
that time. She stated he also said he could not make the em-
ployees any promises ``but he did want us to hear ... to

understand that he was hearing what we were saying.'' Duke
testified that in her 5-1/2 years with the Company, she had
never attended a meeting like this one before.Eufala, Alabama location employee Griglen testified Presi-dent Parham visited the Eufala facility for the first time ever
in October. She, along with approximately 15 other employ-
ees, were asked to meet with Parham in the plant conference
room. Griglen testified:Mr. Parham introduced himself to us, and then hebegan to ask the employees to list their likes and their
dislikes about the company.Griglen further testified:Some of the dislikes were the vacation time. Theemployees wanted to know why we could not get two
weeks vacation, or why we were not eligible to take
our vacation when we wanted to. About why did the
longevity pay stop at fifteen years. We wanted to know 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Parham testified the Company's retirement plan was having to be re-vamped because of requirements outlined in sec. 89 of the Internal Revenue
Code.why, when election time came and we would have toleave the plant, why we could not get paid for this.
Also, we discussed the retirement and disability.....
We wanted to know why did the supervisors alwaystalk to the employees like they wanted to.Griglen testified Parham told the employees he could takecare of the supervisors' attitude toward the employees.
Griglen said Parham first wrote out the employee dislikes
and covered them one by one with the employees. Griglen
said she had worked for the Company 18 years and had
never been to a meeting like the one with President Parham.Then Manager of Maintenance Calhoun (he is no longeremployed by the Company) testified he had a close relation-
ship with the employees in his department and maintained an
``excellent dialogue'' with them. Calhoun said that in talking
with the employees in his department, the subjects of senior-
ity, layoffs, a credit union, and pay may have been discussed.
He acknowledged, although somewhat reluctantly, that the
discussions at times also centered on the Union. Calhoun,
however, said he had no recollection of asking the employees
why they were interested in a union. He specifically denied
ever telling the employees they could get the benefits they
wanted if the union was voted out but not if it was voted
in. Calhoun testified he had, for at least 2 years, maintained
a ``suggestion box'' in the shop area and that he had gotten
``a multitude of comments'' from it on personal as well as
job-related matters. Calhoun maintained the suggestion box
``was an open-door form of communication between myself
and the maintenance department.'' Calhoun said he always
followed up on any suggestion placed in the suggestion box.Plant Manager Rowe testified he held quality controlmeetings once a month with the various departments and in
doing so reviewed safety as well as job-related and others
problems that may have arisen during the month. He said
that at the end of the meetings employees have always been
asked for questions for at least 2 years. Rowe testified the
September meeting took place the first week in September.
He could not recall any questions being asked about benefits
at that meeting nor could he recall any complaints being
made about communications or working conditions. He testi-
fied the format for that meeting was not changed in any
manner from previous meetings.Vice President of Manufacturing Jeffers testified he heldseveral small group meetings with employees during the first
week in November. He said the purpose of the meetings was
to answer the numerous questions that had arise regarding
the Union and the upcoming representation election and how
that election would be conducted. Jeffers said he tried to ex-
plain, as best he could, how collective bargaining worked.
Jeffers also explained the Company's position regarding the
Union in that the Company did not favor nor feel the em-
ployees needed a union. Jeffers stated that at the end of the
meetings he asked if there were any questions. He said the
employees had numerous questions related to employee ben-
efits such as a dental plan, better pension coverage, and a se-
niority system. Jeffers testified he told the employees that he
knew for a fact the Company had been reviewing its current
pension plan for several months but that he did not know
what the outcome would be, that it was simply under review.
Jeffers stated that employee Velma Henderson made a com-ment about her particular machine not working properly inthat it would start without the start button being pushed. Jef-
fers said he told Henderson he would have Plant Manager
Rowe follow up on that problem immediately after their
meeting because it concerned safety. Jeffers specifically de-
nied asking the employees for their problems or complaints
or that he or Plant Manager Rowe ever said they would look
into the employees' complaints. He also specifically denied
asking the employees what they liked or disliked about the
Company. Jeffers also specifically denied ever telling Velma
Henderson that he had retirement facts written in a little
black book. He denied using a flip chart but rather said he
used a chalkboard during his talks with employees. Jeffers
testified that each of the meetings he held with the employ-
ees was essentially the same in that he told the employees
they were there to receive any questions they had but denied
he told the employees they were there to hear their com-
plaints.President Parham said he held small group meetings withemployees as a result of a union flier that criticized him for
not answering employee questions. At the small group meet-
ings, he said he introduced himself and then reminded the
employees he had told them he would be back ``to hear com-
ments or questions'' they had and then announced that the
floor was open for their comments or questions. Parham stat-
ed that as the employees made comments, he wrote them
down on a flip chart which he labeled ``don't like or dislikes
or something.'' He said that when he filled up a flip chart
page, he stopped and tried to respond to each of the ques-
tions in some form or fashion. He testified:I generally respondedÐI gave them my opinion. If Iliked it I said that was fine with me. If I didn't like
it, I said I don't like that. And I explained my feelings
about them.Parham said he told the employees that he could hear theircomments and give them his opinion but he could not prom-
ise them anything. Parham said one of the complaints voiced
involved the attitude of supervisors toward the employees
and supervisors' treatment of the employees. He said he re-
sponded to those complaints by saying the policy of theCompany had been and continued to be that each employee
would be treated with respect and that he personally would
not tolerate anything less than that. Parham said the subject
of the Company's retirement plan was raised and that he told
the employees it had been under review for some time ``and
that undoubtedly changes would be made'' but what those
changes would be he did not know and could not promise.6Parham specifically denied asking employees what their dis-
likes were. He did acknowledge, however, that after he had
written out a flip chart full of things the employees did not
like that ``I asked them is there anything you do like'' and
at that point ``started another list.'' Parham denied having
any discussion with employee Foster after one of the small
group meetings and further denied ever telling Foster the em-
ployees were getting attention because of the Union. Parham
also denied telling any employee that he and Swift were try- 227COLUMBUS MILLS7In addition to Cobb's favorable demeanor, I note the Company was veryinterested in learning what the problems were that had generated support for
the Union among its employees and Cobb's statements fit within the Compa-
ny's desires.ing to find out what the problems were so they could worktogether on them without the Union.Absent a previous practice of doing so, the solicitation ofgrievances during an organizational campaign accompanied
by a promise expressed or implied to remedy such grievances
violates the Act. See Reliance Electric Co., 191 NLRB 44(1971), and Raley's, Inc., 236 NLRB 971 (1978). It is thepromise, expressed or implied, to remedy the grievances that
constitutes the essence of the violation. Solicitation of griev-
ances in the midst of a union campaign inherently constitutesan implied promise to remedy the grievances. Gurley Refin-ing Co., 285 NLRB 38 (1987). The fact an employer's rep-resentative does not make a commitment to specifically take
corrective action does not abrogate the anticipation of im-
proved conditions expectable for the employees involved.
The Board noted in Blue Grass Industries, 287 NLRB 274fn. 4 (1987), that although it had a longstanding policy that
the solicitation of grievances by an employer at preelection
meetings raised an inference the employer was promising to
remedy the same it was an inference that could be rebutted
by the employer.It is undisputed that Manager of Maintenance Calhoun dis-cussed the Union and various other subjects of concern with
his employees. Such concerns involved seniority, layoffs, a
credit union, and wages. I find this to be the case because
Calhoun, although with some reluctance, acknowledged dis-
cussing the Union and other matters with his employees be-
cause he had a close relationship with them. I credit em-
ployee Cobb's testimony7that Calhoun told the employeeshe could not promise them anything but that he wanted to
know officially what benefits they wanted and to unofficially
let them know they could get what they wanted if they dis-
continued fighting for the Union.It is clear Calhoun actively solicited employee grievancesand specifically promised, albeit unofficially to correct them
if the employees ceased their support for the Union. Such
violates Section 8(a)(1) of the Act and I so find. Even if Cal-
houn's ``suggestion box'' constituted prior solicitation of
grievances, such would not serve as a defense to his flagrant
solicitation of grievances herein, inasmuch as he conditioned
any favorable responses on the employees' ceasing their fight
for the Union.It is undisputed that Plant Manager Rowe had conductedquality control meetings with the employees under his super-
vision for an extended period of time. However, I find, as
testified to by employee Maddox, that the format changed
somewhat at the September meeting. I specifically credit
Maddox's testimony that Rowe set aside 15 minutes for the
express purpose of allowing employees to voice any com-
plaints they had about the Company. I further credit her testi-
mony that she specifically mentioned the problem of commu-
nication between management and the employees and that
other working conditions were discussed. I am persuaded that
Rowe, as testified to by Maddox, promised to look into those
concerns. I find Rowe's asking for employee complaints and
promising to look into them violated Section 8(a)(1) of the
Act.I credit employee J. Foster's testimony that Vice Presidentof Manufacturing Jeffers told the employees in the group
meeting he attended that they should be able to get together
without a union and then asked for employee complaints. I
also credit employee Henderson's testimony that Jeffers
asked the employees in the group meeting she attended what
their ``likes'' and ``dislikes'' were about the Company. Hen-
derson credibly stated Jeffers said in response to comments
about retirement that he could guarantee the employees a bet-ter retirement system. Employee Maddox credibly testified
Jeffers promised the employees in the group meeting she at-
tended to look into complaints related to retirement, seniority
and an employee credit union. Likewise, Maddox credibly
testified Jeffers told the employees they could discuss their
problems without the need for anyone to come between the
employees and management. I find Jeffers' comments out-
lined above constituted solicitation of grievances in violation
of Section 8(a)(1) of the Act.It is undisputed that President Parham held numeroussmall group meetings with employees at the Company's
Georgia and Alabama facilities. Parham held the small group
meetings in response to assertions by the Union that he
would not answer questions raised by the employees related
to the union campaign and Company benefits. Parham solic-
ited input from the employees attending the meetings. I am
persuaded Parham asked, as testified to by Griglen, that the
employees state their likes and dislikes about the Company.
Griglen's testimony in that respect was supported by the tes-
timony of employees Duke and L. Foster. For example, L.
Foster testified Parham, after introducing himself, told the
employees they were going to discuss their likes and dislikes
at the Company and he was going to write down their dis-
likes first ``and then we'll come back and we'll discuss
them.'' Duke testified President Parham said it had come to
the Company's attention the employees had some grievances
and problems and he wanted to discuss those with the em-
ployees. Although Parham denied asking the employees to
state their likes and dislikes about the Company, he did ac-
knowledge making a flip chart list of the employees' re-
sponses to his inquiries and that he labeled them ``don't like
or dislike or something.'' In asking the employees to tell him
their likes and dislikes, Parham was actually soliciting the
employees to state their grievances with the Company. It is
quite clear President Parham had not previously conducted
such small group meetings with the employees. In that re-
gard, employee Griglen credibly testified that in her 18 years
with the Company, she had never attended such a meeting
with Parham. Employee Duke likewise credibly testified that
in her 5-1/2 years with the Company, she had never attended
any such meeting. Furthermore, L. Foster's credible testi-
mony about a brief conversation he alone had with President
Parham after one of the small group meetings illuminates the
purpose and motive for Parham's meetings. Foster testified
he asked President Parham why the employees were getting
so much attention. Parham said it was because of the upcom-
ing representation election and added that they (he and Swift)
did not want a union at the Company and they were trying
to find out what problems existed so they could ``solve them
out between us, instead of having a union.'' The evidence
persuades me President Parham both expressly and impliedly
promised to remedy certain of the employees' stated griev-
ances. For example, employee Duke credibly testified about 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Cobb said all of his team members, with the exception of J. Foster, werepresent when Calhoun made his comments.9J. Foster said that as a maintenance troubleshooter, he had to talk with em-ployees in order to accomplish his job duties.a complaint that was raised at the group meeting she at-tended related to employees not having anyone to talk with
and that President Parham told the group they could come
straight to him without going through supervision, that he
had an open-door policy. Duke stated that prior to that time,
she had never heard of an open-door policy and added ``we
had been told that we had to go through the system, of goingto our supervisor directly above us, and then from there up
through the different steps of supervisors.'' It is undisputed
that President Parham announced to the employees in re-
sponse to inquiries about the Company's retirement system
that the system had been ``under review for some time and
that undoubtedly changes would be made'' but ``what those
changes were [he] did not know and could not promise.'' Al-
though the Company's retirement system had been under re-
view for some time as a result of changes in the Internal
Revenue Service Code, there is no showing the Company
had announced or in any manner informed its employees,
prior to the advent of the Union that its system was under
review. When the timing of such an announcement coincides
with organizational activity, as is the case herein, it is not
unreasonable to draw an inference, as I do, of improper inter-
ference motivated by a desire to interfere with employees'
freedom of choice in a representation campaign. See, e.g.,
Elston Electronics Corp., 292 NLRB 510 fn. 2 (1989). Thereis no showing in the instant case that the Company had a
legitimate business reason for the timing of its announcement
with respect to changing its retirement benefits. This is espe-
cially so in light of the fact the Company called the meetings
in question to seek out employee grievances. Furthermore, as
testified to by employee Duke, President Parham wanted the
employees at the meetings to know he had heard what they
said about retirement among other benefits. Implicit in
Parham's comments is the message that although he could
not promise them anything at that time, he wanted them to
know he had heard what they had said and noted ``undoubt-
edly changes would be made.''It is also undisputed that the employees' perception ofmanagement's attitude toward its employees was discussed in
Parham's small group meetings. L. Foster credibly testified
Parham said ``I most definite[ly] can do something about
that.'' Employee Griglen credibly testified Parham promised
to ``take care of'' the way supervision talked to the employ-
ees. She explained that Parham said he had already started
correcting the problem because it was his policy to treat em-
ployees with dignity and respect and in correcting the prob-
lem he would not be instituting any new policy. Assuming
it had always been President Parham's policy to treat em-
ployees with dignity and respect, he nevertheless announced
he had taken, and was continuing to take, corrective action
related thereto, however, he did so in the context of soliciting
employee grievances with a purpose of working out whatever
problems existed without the intervention of a union. Such
constitutes a violation of Section 8(a)(1) of the Act and I so
find.In summary, I find, as alleged in the complaint, that theCompany acting through Manager of Maintenance Calhoun,
Plant Manager Rowe, Vice President of Manufacturing Jef-
fers, and President Parham solicited grievances from its em-
ployees in the midst of the union campaign at its facilities
and both expressly and impliedly promised to remedy the
same, and as such, violated Section 8(a)(1) of the Act.C. Alleged Threats of Disciplinary Action for TalkingAbout the UnionEmployee Cobb, a maintenance team leader (team mem-bers J. Foster, Dan Struble, Dean Melton, and Lawrence
Price), testified that he and his team members have to go
throughout the Columbus, Georgia facility in order to accom-
plish their maintenance duties. He said that around October,
Manager of Maintenance Calhoun announced8``we were notto talk to other employees about the Union business during
working hours.'' Cobb said Calhoun told them ``if [they]
were caught discussing the Union with other employees on
their machines that [they] would be fired.'' Cobb testified he
overheard employees talking against the Union on the plant
floor in the presence of supervisors but that nothing was said
to those employees.Employee J. Foster, a well-known union supporter whoworked at the Company's Columbus, Georgia facility, testi-
fied the union's campaign began in mid-September and that
sometime thereafter his supervisor, Calhoun, told him and
other maintenance employees (Cobb, Dan Struble, Dean
Melton, and Lawrence Price) ``not to talk to people out in
the plant or else we would be subject to disciplinary action.''
J. Foster said the Company did not have a rule against talk-
ing in the plant prior to that time that he was aware of. J.
Foster testified Calhoun did not say anything about their
tending to their job duties when he gave his no-talking in-
structions. J. Foster said he quit talking about the Union after
Calhoun spoke with him but continued to talk about other
subjects with fellow employees. He said no action was taken
against him for doing so.9Manager of Maintenance Calhoun acknowledged he helda meeting with the maintenance employees ``concerning talk-
ing about the Union during work.'' He said he spoke to all
maintenance employees that were present on the day in ques-
tion. Calhoun said he held the meeting at the request of Vice
President of Manufacturing Jeffers who had told him he (Jef-
fers) had complaints from other departments that the mainte-
nance employees had been interfering with production work
in the complaining employees' departments. Calhoun told the
maintenance employees:I explained to the people that these complaints hadcome from these other workers who were performing
their productive functions in their departments, they had
voiced concern that our people were interfering with
their production work, and I had been asked to bring
this to the attention of everyone.Calhoun denied telling the employees they could not talk toothers about the Union.Although called as a witness by the Company, Vice Presi-dent of Manufacturing Jeffers did not testify with respect to
any complaints about the maintenance employees interfering
with the production work of other department employees nor
did he testify about any instructions he may have given Cal-
houn on that subject.I credit Cobb's testimony regarding the instructions hesaid Calhoun gave to the members of his maintenance team 229COLUMBUS MILLS10The fact that Patterson indicated the old employees would be gone afterthe first of the year would be at a time after the Board-conducted election had
taken place.11Foster said Irvin did not talk about anything else in their conversation.regarding talking about the Union in the plant. Cobb's testi-mony was in essential part supported by J. Foster's account
of Calhoun's instructions. I am unwilling to rely on Cal-
houn's testimony at any point that it conflicts with Cobb's
and J. Foster's. In that regard, if the Company had received
the complaints that Calhoun asserts Jeffers mentioned, I am
persuaded Jeffers would have alluded to such and would
have mentioned his instructions to Calhoun in his testimony.
I find Calhoun, as testified to by Cobb, told the employeesnot to talk about the Union with other employees.An employer, even when faced with a union campaign,may formulate rules necessary to preserve production and
discipline if it acts for legitimate business reasons rather than
for union reasons. See, e.g., Brigadier Industries Corp., 271NLRB 656 at 657 (1984). However, under the Act, an em-
ployer may not for union reasons or in a disparate manner
penalize employees for discussing the union during working
time.In the instant case, I am persuaded the no-talking rule an-nounced by Calhoun was for the sole purpose of interfering
with employees talking about the Union and not for any le-
gitimate business-related considerations. If at the time Cal-
houn made his announcement there had been interference
with production or discipline then I am convinced Vice
President of Manufacturing Jeffers would have testified about
those concerns inasmuch as he was the one to whom the al-
leged complaints had been made. Calhoun not only instructed
his employees not to talk about the Union but also warned
them they would be fired if they were caught doing so. Such
clearly violates Section 8(a)(1) of the Act and I so find. See,
e.g., Cave Springs Theatre, 287 NLRB 4 (1987).D. Alleged Threats of DischargeEleven-year Eufala, Alabama location employee Persontestified that as far as she knew, the union campaign com-
menced in approximately late July or early August and that
she thereafter had several discussions with Supervisor Patter-
son about the Union. Person stated Patterson told her on
more than one occasion in October and November when he
talked with her in the work area that ``come January '89, all
the old employees would be out the door, and they would
have to hire all new employees'' and that he would ``sure
hate training all those new employees.'' She stated they had
been discussing the union prior to Patterson making the
above comments but added the conversation did not take
place in the context of Patterson talking about permanently
replacing striking employees.Employee Jones testified her supervisor, Patterson, hadseveral conversations with she and others during the union
campaign. She said that on one specific occasion Patterson
told her while they were alone in the card room and after
she had handbilled at the plant that day that come January
1989, she would be crying. Jones said she told Patterson ``If
I cry, then let me cry'' and added that at least she would
be crying about something she believed in and had stood up
for. Jones further testified that Patterson:also said that come January, '89, that we would regretit. And I asked him, `Regret what?' And he was talking
about the campaignÐcampaigning for the Union. And
he said that the onliest thing he really hated about that,
is that he would have to train new people.Supervisor Patterson said he had several conversationswith Jones and Person in which they discussed the Union.
Patterson denied, however, seeing Jones or Person handing
out union literature at the Eufala plant gate. Patterson like-
wise denied ever telling employees Jones or Person that as
of January 1, 1989, the old employees would be out the door
and new ones hired or words to that effect. Patterson further
denied telling Jones she would regret campaigning for the
Union of that he he would have to train new employees.I credit Jones' and Person's mutually corroborative testi-mony as outlined above. Person appeared generally candid
and impressed me as attempting to testify truthfully and with
carefully thought through recollections.In context it is reasonable to infer and conclude, as I do,that Patterson's comments to Jones and Person constituted
not so veiled threats that employees supporting the Union
would be discharged and new ones would be brought in to
replace them and that he did not look forward to that task.10Patterson's threatening statements violated Section 8(a)(1) of
the Act and I so find. Cf. Overnite Transportation Co., 296NLRB 669 (1989).E. Alleged Promises to Protect Jobs if the EmployeesRejected the UnionEmployee J. Foster testified that then chief electrician andcurrent manager of maintenance Irvin came to his work area
during the first week of October and commented to him
while they were alone ``the union's not going to make it in
and if you turn around I can give you protection on your
job.'' According to J. Foster, Irvin stated he would soon be
in a position to give him job protection in exchange for his
backing away from supporting the Union.11J. Foster saidthat about 20 minutes after this conversation Irvin became
manager of maintenance.Employee Cobb testified Irvin told he and fellow employ-ees Dan Struble and Dean Melton in early November that it
would not do them any good to get a union in at the Com-
pany and:Then he told us that he would promise us that our jobswould be protected if we turned against the union and
that he also would promiseÐHe made us two promises.
He saidÐWell, he told us he promises his left nut that
we would be protected, wouldn't lose our jobs if we
turn against the union, and promised the right nut that
we would get the things that we wanted, the benefits
we were seeking ... if we will turn against the union.
Irvin testified he had a conversation concerning the Unionwith employees Cobb, J. Foster, Dean Melton, and Lawrence
Price on or about October 7. He said Cobb started the con-
versation by saying he believed that through a union the em-
ployees would be able to get benefits such as dental insur-
ance. Irvin said he told the employees he did not think they
would simply by voting in the Union. Irvin stated Cobb said
his primary goal was to get more benefits for every em-
ployee and to get management's attention. Irvin said he told
Cobb and the others that if that was Cobb's goal, he had cer- 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12I find it is of no moment that Irvin was not in fact a supervisor withinthe meaning of Sec. 2(11) of the Act at the time he made a job protection
promise to employee J. Foster because Irvin was made a supervisor within 20
minutes of the conversation and in the conversation he had held out to Foster
that he very shortly would be in a position to make good on his promise.13The Company does not dispute that Irvin was a supervisor within themeaning of the Act on and after October 16.tainly succeeded in getting management's attention. Irvin tes-tified Cobb responded ``that he believed that he couldn't stop
in midstream at this time, that he had proceeded too far to
turn around, that he had to continue with what he was fight-
ing for.'' According to Irvin, Cobb expressed fear for his
job. Irvin said he told Cobb it was his understanding no one
could be fired for their involvement with the union but that
if it would make him feel any better, he would arrange a
meeting for him with Vice President of Manufacturing Jef-
fers or Manager of Maintenance Calhoun. Cobb told Irvin he
did not want to do that. Irvin testified employee Melton then
mentioned that he bet the employees would get some benefits
if the Union was voted in. Irvin testified ``I told him I bet
my left nut we would not.'' According to Irvin, that ended
the conversation. Irvin denied ever telling employee J. Foster
that if he backed away from supporting the Union, he (Irvin)
would protect his (Foster's) job. Irvin also denied telling
Foster he would soon be in a position to help him.The evidence establishes Irvin was promoted to the posi-tion of manager of maintenance on October 16.I credit J. Foster's testimony that Irvin told him he wouldsoon be in a position to do so and would protect his job if
he turned away from the Union. I am not unmindful that
Foster placed the date of the conversation as being the first
week of October. I am also mindful Irvin was not made
manager of manufacturing until October 16, however, I do
not find those factors sufficient to detract from or cause an
outright rejection of Foster's testimony. Foster placed the
conversation as taking place within 20 minutes of the time
Irvin was made manager of maintenance. Based on Foster's
demeanor and the record evidence on this point, I am per-
suaded he was simply mistaken as to the date of the con-
versation and not that the conversation occurred or what was
said in the conversation. Furthermore, it is reasonable to
infer that Irvin knew before he was actually promoted that
he was going to be promoted. Such an inference tends to
lend credence to Foster's testimony that Irvin told him he
would soon be in a position to protect his (Foster's) job.I also credit Cobb's above-outlined testimony. Cobb ap-peared to be testifying truthfully. Accordingly, I find Irvin
requested that Cobb and the others turn away from the Union
in order to protect their jobs.I find, as alleged in the complaint, that the Company,through Irvin, promised employees job protection if they re-
jected the Union as their collective-bargaining representative.
Such violates Section 8(a)(1) of the Act and I so find. See,
e.g., Franks Flower Express, 219 NLRB 149 at 154±155(1975).12F. Alleged Promise of Desired Benefits if EmployeesStopped Supporting the Union and Nothing ifTheyDidNot
Employee Cobb testified that in early November Managerof Maintenance Irvin had a ``friendly'' discussion with Cobb
and employees Dan Struble and Dean Melton concerning
employee benefits and the Union. According to Cobb, Irvin
said that if the employees turned against the Union, theywould get the things they wanted and the benefits theysought. Cobb testified Irvin:told us that it wouldn't do us any good to get a unionin there, that if we got the union in there it wouldn't
give us what we wanted. And if we did get some of
the things we wanted it would be a trade off because
he said the things we already had would have to be
traded for new benefits.Manager of Maintenance Irvin's best recollection was thathe had a conversation with certain maintenance employees
on October 7 that focused on the union campaign and related
matters. Irvin's full account of the conversation is set forth
under section E of this decision and will not be repeated
here.As indicated in section E of this Decision, I have creditedCobb's testimony regarding what was said in the employees'
meeting with Irvin and when it took place. In crediting
Cobb's testimony, I find the discussion took place in Novem-
ber at a time when Irvin was manager of maintenance and
not in early October when he was chief electrician.13Al-though the discussions were ``friendly,'' such does not lessen
the impact or negate the unlawfulness of Irvin's comments.
Simply stated, Irvin told the employees they would not get
what they wanted by bringing in the Union but they would
get the ``things'' they desired and the ``benefits'' they sought
if they turned away from or rejected the Union. Irvin's pre-
dictions the employees would not get what they wanted if
they voted in the Union were not based on any objective fac-
tual basis that could have made his predictions permissible
under Section 8(a)(1) of the Act. See Laidlaw Transit, 297NLRB 742 (1990). Thus, I find Irvin's predictions contained
a promise and a threat and as such clearly violated Section
8(a)(1) of the Act. See, e.g., Murco, Inc., 266 NLRB 1175,1177±1178 (1983).G. The Alleged Prohibition Related to DistributingProunion LiteratureJ. Foster testified he was the first employee to distributea personal prounion letter as a handbill at the plant gate. He
said that up until that time he and the other maintenance em-
ployees had been permitted to leave work 5 to 10 minutes
before their shifts ended. However, after he handbilled, he
said they were no longer allowed to but that the employees
who campaigned against the Union were still allowed to.Cobb testified he and other maintenance employeeshandbilled for the Union at the plant gate. He said they were
thereafter told by Managers of Maintenance Irvin and Cal-
houn they could not hand out prounion literature during
working hours. Cobb said that on a particular occasion in
late October or early November, Irvin told he and employees
Melton and Struble they would be fired if they handed out
prounion literature during working hours. Cobb said that
even after being told they could not pass out prounion lit-
erature, he observed employees during working hours distrib-
uting antiunion literature.Manager of Maintenance Irvin testified that around the lastweek in October, employee Cobb asked about getting off 231COLUMBUS MILLSwork early to hand out union literature. Irvin said he toldCobb he could not allow him to leave early for that reason
but if he had a doctor's appointment or any valid reason he
would allow him to do so. According to Irvin, Cobb said the
Union's representatives had told him not to lie to his super-
visor so he had attempted to be honest with him as to why
he wanted off. Irvin testified that a few days thereafter, Cobb
asked why he had denied him permission to leave early to
hand out union literature but was allowing employees againstthe Union to hand out procompany literature during working
hours. Irvin told Cobb he had not allowed anyone to do that.
Cobb told Irvin three employees were doing so at that very
time. Irvin said he went to the dock doors and observed em-
ployees Kenneth Goulsby, Elliot Goulsby, and Billy Mathis
handing out Company literature at the plant gate. Irvin said
he did nothing at that time but called all three of them to-
gether the next day and told them they were not to do that
and advised them they should consider his comments to be
a verbal warning and if he observed them doing it again, he
would give them a written warning. Irvin stated he thereafter
had his secretary prepare a memorandum which he posted on
the bulletin board that stated; ``No one is to leave shop area
before the buzzer sounds for shift change without permission
of Theodore Johnson or Terry Irvin.'' Irvin specifically de-
nied ever telling Cobb that if he passed out literature on
company property during working hours, he would be fired.I credit Foster's and Cobb's testimony related to the dis-tribution of prounion literature at the Company. Their testi-
mony was mutually corroborative in that both had restric-
tions placed on their distribution activities while those
against the Union did not. Employees Cobb, Melton, and
Struble were even told they would be discharged if they per-
sisted in their prounion distribution activities. That
procompany employees were allowed to distribute literature
without being immediately stopped is evident from Irvin's
own testimony. He acknowledged he did not immediately
stop three employees that were distributing procompany lit-
erature during working time even though it was brought to
his attention by employee Cobb. Irvin, rather, waited until
the next day to speak with the three procompany employees.
The fact that he spoke with them the next day does not, in
my opinion, timely remedy the preferential treatment af-
forded the procompany employees in that they were allowed
to continue their procompany activities at the plant gate dur-
ing working time. Neither does the fact Irvin thereafter post-
ed a notice to all employees not to leave work early without
permission remedy the favorable treatment afforded the
procompany employees nor does such posting remedy the
threat Irvin made to Cobb and the others that they would be
discharged if they continued their prounion distribution ac-
tivities. Accordingly, I find the Company's rule, as orally
promulgated by Manager of Maintenance Irvin, prohibiting
distribution during working hours was invalid inasmuch as it
was directly solely against prounion distribution. Because the
prohibition unlawfully restricted union activities, I find it un-
necessary to determine whether it was otherwise overly
broad and impermissible under the standards established in
Essex International, 211 NLRB 749 (1974), and Our Way,Inc., 268 NLRB 394 (1983). See also C.O.W. Industries, 276NLRB 960 (1985).H. Alleged Threats of Loss of JobsEmployee Griglen testified she attended a small (15-em-ployee) group meeting conducted by General Manager of the
Yarn Division Lee during the latter part of October or firstpart of November. Griglen testified Lee:had slides, showing us films about what could happenif the employees went out on strike. Cars were being
set on fire, the doors were tore off the cars. And he
also stated that if we went out on strike, that they did
not have to hire us back ... he didn't say what kind

of strike that we would be going out on. He just said
we probably wouldn't have a job.Employee Duke testified she attended a small (14-em-ployee) group meeting conducted by President Parham ap-
proximately 3 or 4 weeks before the Board-conducted rep-
resentation election at the Company. She said that after
Parham introduced himself, addressed his ``open-door pol-
icy,'' discussed the employees' ``likes and dislikes,'' an-
nounced he wanted to:give us an idea of how things would go, that the Unionsupporters would become hostile. And that there would
be problemsÐthis would cause problems between co-
workers in the plant. And that as a result of the prob-
lems between the co-workers, production would drop
off. And when production dropped off, we would lose
business. And when we lost business, we would all be
out of a job.And that in the event that the Union did come in, thathe had no doubt in his mind that they would fight very
hard to get us a good contract. But at the same time,
he knew Mr. Swift, and he knew that he would fight
just as hard not to give us one. Because they didn't
have to give us anything, and he was one hundred per
cent beside Mr. Swift on this. And that when they re-
fused to give us a contract, that we would be forced out
on strike. And when we went out on strike, that they
could hire other workers to come in and replace us on
our jobs permanently.Lee testified he conducted a series of small (10±13 em-ployees) group meetings at the Company's Alabama facili-
ties. Lee's testimony in pertinent part follows:Q. During the union campaign, did you ever discusseconomics strikes with the employees?A. Yes, sir, I did.
....
Q. What did you tell the employees during thosemeetings about economic strikes?A. That Columbus Mills could in fact hire permanentreplacements for economic strikers.Q. During the meetings, did you discuss the subjectof termination of economic strikers.A. Yes, sir.
....
Q. What did you say about the termination of eco-nomic strikers? 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
A. That the Company could not terminate strikers,that we could hire permanent replacements for eco-
nomic strikers.Q. Did you distinguish between unfair labor practicestrikers and economic strikers during those meetings?A. No.
Q. Did you discuss ULP strikes during those meet-ings?A. No, sir.I credit Griglen's uncontradicted testimony that Lee gavea slide presentation at the small group meeting she attended
and in which presentation it was illustrated what could hap-
pen if employees went on strike. I further credit her unchal-
lenged testimony that cars were depicted in the slides as
being burned and/or damaged such as having the doors torn
from the automobiles. I am persuaded Lee told the employ-
ees, as testified to by Griglen, that the Company would not
have to hire the employees back and that they probably
would not have a job. I also am persuaded, as acknowledged
by Griglen on cross-examination, that Lee did at some point
in his presentation mention the words economic strikes.
However, I am unwilling to credit Lee's full testimony on
that subject. Lee was never asked what was said when ques-
tioned by company counsel, rather, he was asked if he dis-
cussed ``economic strikes'' with the employees and was
asked what he told the employees about economic strikes. I
am convinced Lee's trial testimony about economic strikes
was clearer and given in greater detail than what he actually
said to the employees in the small group meeting attended
by Griglen based on Griglen's credited and in part
uncontradicted testimony.President Parham testified he conducted a series of smallgroup meetings with employees during the first week in No-
vember. Parham said he explained to the employees ``some
of the various basic tenants of collective bargaining.''
Parham could not recall saying anything in his small group
meetings about prounion employees creating a hostile envi-
ronment at the Company or that Swift would fight not to
give a good contract or that there would be a strike. Parhamspecifically denied saying union supporters would drive the
Company out of business. Parham testified:I said that if there were a contract and it came toÐorif there were a win for the union and it came to nego-
tiating a contract that the company had the same rights
as the unions in negotiating a contract and that Mr.
SwiftÐneither Mr. Swift nor I would agree to anything
that was not in the best interest of Columbus Mills and
its employees.I am persuaded Duke's testimony more nearly reflectswhat Parham said at the meeting she attended than does
Parham's testimony. Duke's somewhat detailed testimony
was in contrast to Parham's sometimes lack of recall. For ex-
ample, Parham did not deny but simply stated he could not
recall telling the employees the union supporters would be-
come hostile. Parham likewise did not deny but stated he
could not recall telling the employees Swift would fight not
to give a good contract in negotiations and there would be
a strike.The Board stated in Eagle Comtronics, 263 NLRB 515(1982), that an employer does not violate the Act by inform-ing its employees truthfully that they are subject to perma-nent replacement in the event of an economic strike. How-
ever, the Board did indicate that if a statement could be
``fairly understood as a threat of reprisal against employees
or [was] explicitly coupled with such threats,'' it was not
protected by Section 8(c) of the Act but ran afoul of the Act.
Lee's statements coupled with his slide presentation falls into
that latter category. Lee told the employees he was going to
show them what would happen if they went on strike. Hethen showed slides depicting violent acts by strikers and stat-
ed if there was a strike, the Company did not have to hire
the employees back and they ``probably wouldn't have a
job.'' I conclude and find that his comments and slide pres-
entation could be fairly understood to be threats of reprisals
and as such violated the Act in that it indicated employees
would be deprived of their rights in a manner inconsistent
with those detailed in Laidlaw Corp., 171 NLRB 1366(1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397
U.S. 920 (1969). See also Fern Terrace Lodge of BowlingGreen, 297 NLRB 8 fn. 9 (1989).I likewise find that President Parham's statements fall out-side the protection of Section 8(c) of the Act. Parham told
the employees that union supporters would become hostile,
that problems would develop between workers that would
lead to reduced production that would cause business losses
that would result in all of the employees being out of a job.
It was in that context that Parham told the employees the
Company ``didn't have to give [them] anything'' and when
it refused to give them a contract they would be forced out
on strike. Parham then informed the employees that when
they went on strike the Company could hire workers to come
in and permanently replace them. Again, these comments of
a management representative could be ``fairly understood as
a threat of reprisal against employees.'' Parham's statements
implied the Union would be responsible for actions that
would put all of the employees out of a job and would cause
them to be permanently replaced. Parham's comments went
well beyond a mere recitation of an employer's right to per-
manently replace economic strikers.In summary, I find President Parham's and General Man-ager of the Yarn Division Lee's statements unlawfully im-
plied and threatened job losses as a result of a strike and as
such interfered with employees' Section 7 rights thus violat-
ing Section 8(a)(1) of the Act.I. Alleged Threat that Customers Would Refuse to doBusiness with the CompanyFormer employee Henderson testified she attended a meet-ing on October 31, at which President Parham spoke. She
said Parham, after introducing himself, told the employees
how long he had worked for Swift and acknowledged the
employees had found out that Swift also owned oil compa-
nies as well as carpet yarn businesses. Henderson testified
Parham said ``the Union had sabotaged one of the dye house
areas'' and that ``Fieldcrest [another company] was about
[to] close down because of the union.'' Henderson said
Parham then made a reference to ``the good book'' and sug-
gested the employees should ``do unto others as they would
have them to do unto you.'' According to Henderson,
Parham stated customers had written the company saying ``if
we get the union in there that they would no longer order 233COLUMBUS MILLS14Henderson stated Parham did not read from a speech when he talked withthe employees.15The context of, or circumstances surrounding, the customers' letters arenot known inasmuch as the letters were not offered into evidence.16A finding of a violation of the Act is particularly warranted in this casewhen Parham's comments are viewed in the context of the Company's overall
hostility to unionization at its facilities. See Harrison Steel Castings Co., 293NLRB 1158 (1989).17Patterson said he did not notice if anyone else was present at the timehe made this statement to Jones.from our company.'' Henderson stated Parham then said``that a whole lot of people would be out of a job.''14Jones testified Parham told the employees in the meetingshe attended that Swift was ``the type of man that wouldn't
tolerate a union in his company.'' According to Jones,
Parham then stated the papers he had in his hands were let-
ters from companies that were customers of the Company.
Jones testified:[He] said that he had received letters from customerswho were saying that they had heard that he had a
union thing going on down there. And he better get this
thing straightened out, because if he didn'tÐwell, he
said the unionÐwhen you have a union in a place, it
needs to get straightened out, because we need yarn.
And we want yarn, and we want it on time.And he said, well, you know, customers are likeÐsome of them, I believe he said, was his friends. But
then when you run a business, you ca not combine the
two. You need to get the yarn out on time. If you don't
get it out on time, the customers will buy the yarn from
somebody else. And then there goes the customersÐ
there goes the company.President Parham testified he gave a speech to all employ-ees in the Columbus, Georgia facility approximately a week
before the election. Parham said he had a written speech that
he followed ``in substance'' but not ``word for word.''
Parham denied telling the employees that if the Union got in
customers would not order from the Company anymore.
Parham testified:I informed everybody that I had received letters fromcustomers who expressed a great deal of concern over
our ability to continue on-time delivery.Parham also denied telling the employees that the FieldcrestCompany would close because of the union. Parham testi-
fied:I said that that was a rumor to the effect that Fieldcrestwould close because it had become noncompetitive.It is well settled that during a union campaign, an em-ployer is free to communicate to its employees its views on
the relative merits of unionization and its rejection. An em-
ployer has the right to oppose unionism and to say so to its
employees so long as the communications do not contain
threats of reprisals or promises of benefits. NLRB v. GisselPacking Co., 395 U.S. 575 at 618 (1969); La-Z-Boy, 281NLRB 338, 340 (1986). It is also well established that em-
ployer predictions of adverse consequences arising from
sources outside its control are required to have an objective
factual basis in order to be permissible under Section 8(a)(1)
of the Act. See Laidlaw Transit, 297 NLRB 742 (1990), andthe cases cited therein.I credit Henderson's testimony. The substance of what sheattributed to President Parham about customers' reactions to
unionization at the Company was supported by employee
Jones' account of Parham's comments. Parham acknowl-edged he was not reading from a speech when he talkedabout customers' reactions to unionization at the Company.15I am persuaded Parham could not lawfully suggest as hedid to the employees that if the Union came in, certain of
the Company's customers ``would no longer order from [the]
company'' and ``a whole lot of people would be out of a
job.'' Nor could he lawfully suggest that the Union ``thing''
needed to be straightened out in order to get yarn out on
time or customers would go elsewhere for their yarn which
would cause the Company to fail without demonstrating to
the employees that such a chain of causation would be
brought about through forces beyond the Company's control.Parham's recitation of the consequences of unionization
lacked sufficient objective data or explication to make them
permissible and as such his comments violated Section
8(a)(1) of the Act.16J. Alleged Promises of Improved Retirement BenefitsEmployees Person and Jones testified Supervisor Pattersontalked with them approximately a week before the election
about union negotiations and employee benefits. Person testi-
fied Patterson told them they did not need a union, that
``things'' were going to get better. Patterson told Jones and
Person the Company had already started to work on its re-
tirement plan even before the Union had come on the scene.
Person testified Patterson had a calculator which he used to
figure increases in retirement benefits for the employees.
Jones testified Patterson said benefits were ``going from 2.50
to 3.00 per year of service'' with the Company. Jones further
testified Patterson said employees with 10 years of service
would get a $60 increase in benefits, those with 15 years
would get a $90 increase and those with 20 years of service
would get $120 increase. According to employee Person,
Patterson told them the improved benefits would go into ef-
fect ``the 17th, the same day we voted.'' She stated, how-
ever, that the changes were not implemented on that date.Supervisor Patterson testified he had a number of con-versations with employees Person and Jones about the Union
and negotiations. He said some of the conversations were in-
dividually with Person or Jones while others were with the
two of them together. Patterson stated that at the time he had
these conversations, the Company had been working on its
retirement plan and that he told employee Jones that when
she asked him. Patterson said he told Jones ``I can't give you
no figure what it will be but ... I think it [is] going to be

increased.''17Patterson said he had been told about the forth-coming changes in retirement benefits by his superiors but
that he had not been informed of any specific changes. Pat-
terson specifically denied telling employees Jones or Person
how much the revised plan would pay and further denied
using a calculator to calculate employee benefit increases
under any revised plan. Patterson said he did not even learn
of the specifics in the revised plan until it was posted on a
bulletin board at the Company on January 1, 1989. 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18I would reach the same legal conclusion that I do even if Patterson's testi-mony alone was accepted.I credit the mutually corroborated testimony of employeesJones and Person regarding Supervisor Patterson's comments
to them about the Company's efforts to improve its retire-
ment benefit plan.18It is not disputed on this record that theCompany had as a result of certain changes in Federal tax
law been in the process of revising its retirement benefit planfor sometime. However, there is no showing on this record
that the Company had at any time prior to the advent of the
Union advised its employees it was revising its retirement
plan. As is noted elsewhere in this Decision, the Company's
announcement regarding future changes in its retirement plan
would, in my opinion, not have been made at the time it was
in the absence of union activity. Here, Patterson is discussing
union negotiations and related matters with employees under
his supervision and it is in that context that he informs the
employees that things are going to get better without a union
and that an increase in retirement benefits is in the works.
He even attempted to calculate for the employees precisely
what the increases would be.Accordingly, I find as alleged in the complaint that theCompany, through Patterson, promised its employees im-
proved retirement benefits if they refrained from joining or
engaging in activities on behalf of the Union.K. Alleged Impression of SurveillanceEmployee Wilburn, an active union supporter, testified thatabout a week before the Board-conducted election he had a
conversation with his supervisor, Patterson, about his
handbilling at the plant gate. Wilburn testified Patterson told
him ``he knew who was out on the gate passing [out] leaf-
lets'' and that General Manager of the Yard Division Lee
also knew. Wilburn said it was no secret he supported the
Union or that he was seen by both management and the em-
ployees, all of which had to come through the gate where he
handbilled for the Union.Supervisor Patterson denied having any conversation withWilburn in which he mentioned Wilburn's handing out union
literature at the plant gate. He stated that one morning
Wilburn did come into the plant very upset, took off his
sweater, slammed it against the floor, and said some son-of-
a-bitch had called him the night before threatening him be-
cause he had been at the gate passing out union leaflets. Pat-
terson said he told Wilburn he had not called him and had
Wilburn speak with General Manager of the Yarn Division
Lee. Lee, in Patterson's presence, told Wilburn if he was too
upset to operate his machine he should go home and they
would get someone to fill in for him. Wilburn indicated he
could handle his job. Patterson specifically denied ever tell-
ing Wilburn he knew who was passing out union leaflets at
the company gate.I am persuaded, based on demeanor, that Wilburn testifiedtruthfully about his conversation with Patterson related to
handbilling at the plant gate. I am, however, persuaded noth-
ing Wilburn attributes to Patterson constitutes an unlawful
impression of surveillance of employees' union activities.
The Board has long held that an employer's mere observa-
tion of open public union activity on or near its property
does not constitute unlawful surveillance. See Hoschton Gar-ment Co., 279 NLRB 565 (1986), and Impact Industries, 285NLRB 5 at fn. 2 (1987). In the instant case, Wilburn wasa known union supporter who made no effort to hide his ac-
tivities on behalf of the Union. He positioned himself at the
gate through which all employees and management entered
the plant and was specifically observed doing so. There is no
showing on this record that the employer, and more particu-
larly Patterson, continuously scrutinized the employees'
handbilling activities nor is there any showing that Patterson
more closely observed Wilburn's handbilling activities than
any other employee's. Simply stated, when an employee en-
gages in union activities openly on or near an employer's
property, the employee may not then be heard to complain
that he was observed doing so. Accordingly, I shall dismiss
paragraph 16 of the complaint.L. Alleged Threats to Close the PlantsEmployee L. Foster testified Supervisor Hart sought himout approximately 1 week before the Board conducted elec-
tion to discuss the Union. L. Foster stated Hart told him to
think very seriously about the upcoming representation elec-
tion ``[b]ecause if the Union came in here, what we have,
we could lose'' and ``Mr. Swift could close the doors on the
company if the Union gets here.''Employee Wilburn testified Supervisor Patterson told himin a discussion about the Union a few days before the elec-
tion:That before Mr. Swift let a union come in, he will buyyarn outside and padlock the door. And that by January
the first, there wouldn't nobody have a job.Employee Jones testified about certain comments she saidPresident Parham made at an October meeting with employ-
ees. The remarks she attributed to Parham are set forth in
pertinent part elsewhere in this decision and need not be re-
peated here except for the following:You need to get the yarn out on time. If you don't getit out on time the customers will buy the yarn from
somebody else. And then there goes the customersÐ
there goes the company.Eufala, Alabama location Supervisor Hart testified he hadtwo conversations with employee L. Foster about the Union.
The first, he said, took place in early November. He in-
formed Foster that there was a union trying to organize the
employees at the plant and that the outcome could go either
way. He advised Foster the decision with respect to the
Union was strictly his but he wanted him to know about an
experience he had with a previous company which had a
union and at that company the union did not do anything for
him. Hart said he had a second conversation with Foster
about 2 weeks later but after that second conversation he de-
cided not to talk any further with L. Foster because he had
observed Foster at the plant entrance wearing a union shirt
and he decided Foster had already made up his mind about
the Union. Hart specifically denied ever telling Foster that if
the Union won the election, the employees could or would
lose what they had or that he said anything to that effect. He
also denied telling Foster that if the Union won the election,
Swift could or would close the doors of the Company, or
words to that effect. 235COLUMBUS MILLS19Jones testified she was one of those who signed a letter that was placedas an advertisement in the newspaper.20Jones testified Patterson said, ``[Y]ou know, you could lose everything.You know, you could go back down to $3.35 .... 
Everything will be onthe table, and you can lose benefits you've already got.''I credit L. Foster's testimony. Although he at timesseemed somewhat confused during cross-examination, I am
persuaded his confusion was honest and not caused by a de-
liberate attempt to misstate the truth.Supervisor Patterson testified employee Wilburn workedunder his supervision and that he talked with Wilburn on ap-
proximately three separate occasions about the Union. He
said they even talked about the possibility of the plant clos-
ing. Patterson testified Wilburn asked if he had heard the
plant was going to close. Patterson told Wilburn he had not.
Patterson stated he told Foster ``if the company wouldn't be
competitive with other companys, I would think the company
wouldn't operate under a loss.'' Patterson testified Wilburn
asked who would get hurt if the Company closed. Patterson
said he told him everyone including himself. Patterson spe-
cifically denied telling Wilburn or any other employee that
before a union came in at the Company, Smith would pad-
lock the doors and no one would have a job.There is no dispute that Patterson and Wilburn discussedthe possibility of the Company closing. Nor is there any dis-
pute that the two of them talked on various occasions about
the Union. I am persuaded employee Wilburn's recollection
is more reliable than Patterson's. Accordingly, I credit
Wilburn testimony.As indicated elsewhere in this Decision, I found employeeJones to be a reliable witness and credit her testimony with
respect to the comments she attributed to President Parham
about the possibility of the Company losing customers andgoing out of business.The credited evidence establishes that Supervisors Hart'sand Patterson's as well as President Parham's statements (set
forth above) exceeded the permissible bounds of expressions
of opinion protected by Section 8(c) of the Act. The three
management officials equating unionization with the closing
of the Company was not based on objective facts or probable
consequences beyond the Company's control but rather were
unlawful threats of plant closure. Simply stated, the three
management officials gave no factual basis for their pre-
dictions the Company would lose customers and close as a
result of unionization. Accordingly, I find the Company vio-
lated Section 8(a)(1) of the Act by threatening its employees
it would close its plants if they joined or engaged in activi-
ties on behalf of the Union.M. Alleged Threats of Loss of Benefits and aReductioninPay
It is undisputed that supporters of the Union placed an ad-vertisement in the Eufala Tribune, a local newspaper servingEufala, Alabama, on November 10. It is likewise undisputed
that Supervisor Patterson had a copy of the newspaper in the
plant and that employee Jones asked if she could see it.19Employee Person who was also present at the time testified
Patterson said if it was him, he would not have gone public
about supporting the Union in the manner the employees had
done in the newspaper. Person testified she told Patterson
``there ain't no use in trying to hide'' support for the Union.
According to Person, Patterson then told she and Jones:If you get a union ..., you're going to go to bargain-
ing ... you are going to have to start with a big zero

... You've got seven paid holidays. They are going

to take all of them away from you but two. And he said
that the minimumÐthey could take us back to mini-
mum wage, and that was $3.35 an hour, because that
is all the law required them to pay us, anyway.20Supervisor Patterson testified he had a copy of the EufalaTribune in the plant on November 11, and that employeeJones asked him to look at it and invited employee Person
to also examine the paper. Patterson said the two employees
looked at the article, laughed, and said ``You can't trust any-
body around here.'' He testified employee Person then start-
ed a conversation about negotiations and ``I told her I didn't
know anything about negotiating. But she had a union book
she said she had been reading, that I could read. I said I
didn't care anything about reading it.... 
Well, she just toldme that they get better benefits, no higherÐwages increased.
I told her if that's what you call negotiating I say could she
get better benefits but she might lose some of her pay, might
go down to minimum wage, three thirty-five an hour.'' Pat-
terson denied telling Jones or Person they could possibly lose
benefits or that they would lose everything if the Union won
the election. He also denied telling them if they got a union,
negotiations would start with a big zero or that employeeswould lose all but two of their seven holidays.I credit Person's and Jones' testimony with respect to theirdiscussions with Supervisor Patterson related to the news-
paper article and negotiations. As is indicated elsewhere in
this Decision, Patterson (and others) engaged in conduct
found to violate the Act and I am persuaded what is attrib-
uted to Patterson by employees Jones and Person is consist-
ent with other statements made by Patterson and other super-
visory personnel.Based on the credited testimony, I am persuaded Patter-son's comments to the two employees in question that they
would lose all but two of their holidays, that they would start
with zero benefits, and that they could have their pay re-
duced to $3.35 per hour were not made in connection with
discussions of the results of good faith bargaining but were
rather out right threats of loss of existing benefits as well as
pay as a direct result of selecting the Union as their collec-
tive-bargaining representative. Accordingly, I find the Com-
pany violated the Act as alleged in the complaint through Su-
pervisor Patterson's threats of loss of benefits and pay.N. The ObjectionsAs noted, the Union filed objections to the conduct of theNovember election. Its Objections 1 through 7, 9, and 10 in
unit A, and Objections 1 through 7, 9, and 11 in unit B were
identical with the allegations of the complaint and were con-
solidated for hearing with the complaint. I have rejected the
contentions contained in Objections 7 and 8 in unit A and
Objections 8 and 10 in unit B and recommend they be over-
ruled.I have found the Company solicited grievances and prom-ised to remedy same if its employees rejected the Union,
threatened its employees with disciplinary action if they were 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.22If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''caught talking about the Union, threatened its employeeswith discharge if they joined or engaged in activities on be-
half of the Union, promised to protect its employees jobs if
they rejected the Union, promised its employees they would
get the benefits they wanted if they rejected the Union but
would not if they selected the Union as their collective-bar-
gaining representative, prohibited its employees from distrib-
uting prounion literature on company property during work-
ing hours while allowing distribution of antiunion literature;
threatened its employees with loss of jobs if they joined or
engaged in activities on behalf of the Union, threatened its
employees that the Company's customers would cease doing
business with the Company unless the employees rejected the
Union, promised its employees improved retirement benefits
if they rejected the Union, threatened plant closure if its em-
ployees engaged in activities on behalf of or joined the
Union, and threatened its employees with loss of benefits and
pay if they selected the Union as their collective-bargaining
representativeÐall in violation of Section 8(a)(1) of the Act.
Pursuant to the Board's usual policy, a new election is to be
directed ``whenever an unfair labor practice occurs during
the critical period since `[c]onduct violative of Section
8(a)(1) is, a fortiori, conduct which interferes with the exer-
cise of a free and untrammeled choice in an election.''' Dal-Tex Optical Co., 137 NLRB 1782, 1786 (1962), quoted withapproval in Clark Equipment Co., 278 NLRB 498 (1986).Accordingly, I recommend that the election conducted on
November 17 and 18 be set aside on the basis of the Union's
objections referred to above and a rerun election be con-
ducted.THEREMEDYHaving found the Company has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I shall
recommend that it be ordered to cease and desist therefrom
and to take certain affirmative action designed to effectuate
the policies of the Act.CONCLUSIONSOF
LAW1. Columbus Mills, Inc. is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the
Act.2. Amalgamated Clothing and Textile Workers Union,AFL±CIO, CLC is a labor organization within the meaning
of Section 2(5) of the Act.3. By soliciting grievances and promising to remedy sameif its employees rejected the Union; by threatening its em-
ployees with disciplinary actions if caught talking about the
Union; by threatening its employees with discharge if they
joined or engaged in activities on behalf of the Union; by
promising to protect its employees' jobs if they rejected the
Union; by promising its employees they would get the bene-
fits they wanted if they rejected the Union but would not if
they selected the Union as their collective-bargaining rep-
resentative; by prohibiting its employees from distributing
prounion literature on company property during working
hours while allowing the distribution of antiunion literature;
by threatening loss of jobs if the employees joined or en-
gaged in activities on behalf of the Union; by threatening
employees its customers would cease doing business with it
unless the employees rejected the Union; by promising itsemployees improved retirement benefits if the employees re-jected the Union; by threatening plant closure if the employ-
ees engaged in activities on behalf of the Union; and by
threatening its employees with loss of benefits and pay if
they selected the Union as their collective-bargaining rep-
resentative, the Company violated Section 8(a)(1) of the Act.4. The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning of
Section 2(2), (6), and (7) of the Act.5. The Company has not engaged in any unfair labor prac-tices or objectionable conduct not specifically found herein.On these findings of fact and conclusions of law, and onthe entire record, I issue the following recommended21ORDERThe Respondent, Columbus Mills, Inc., Eufala, PhoenixCity, and Union Springs, Alabama, and Columbus, Georgia,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Soliciting grievances from its employees and promisingto remedy same if its employees rejected the Union.(b) Threatening employees with disciplinary action if theyare caught talking about the Union.(c) Threatening employees with discharge if they join orengage in activities on behalf of the Union.(d) Promising to protect employees' jobs if they reject theUnion.(e) Promising its employees they would get the benefitsthey wanted if they rejected the Union but would not if they
selected the Union as their collective-bargaining representa-
tive.(f) Prohibiting the distribution of prounion literature oncompany property during working hours while allowing the
distribution of antiunion literature.(g) Threatening loss of jobs if its employees joined or en-gaged in activities on behalf of the Union.(h) Threatening employees its customers would ceasedoing business with it unless its employees rejected the
Union.(i) Promising its employees improved retirement benefitsto reject the Union.(j) Threatening plant closure if its employees joined or en-gaged in activities on behalf of the Union.(k) Threatening its employees with loss of benefits andpay if they selected the Union as their collective-bargaining
representative.(l) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its Columbus, Georgia, Phoenix City, UnionSprings, and Eufala, Alabama facilities, copies of the at-
tached notice marked ``Appendix.''22Copies of the notice, 237COLUMBUS MILLSon forms provided by the Regional Director for Region 10,after being signed by the Company's authorized representa-
tive, shall be posted by the Company immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by the
Company to ensure that the notices are not altered, defaced,
or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Company has
taken to comply.ITISFURTHERRECOMMENDED
that the complaint be dis-missed in all other respects and ITISFURTHERREC
-OMMENDEDthat Case 10±RC±13769 be severed from Cases10±CA±23883 and 10±CA±24111, and be remanded to the
Regional Director for Region 10 who shall conduct a rerun
election at such time as he deems the circumstances permit
a free choice on the issue of representation.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
solicit grievances and promise to remedysame if you reject Amalgamated Clothing and Textile Work-
ers Union, AFL±CIO, CLC as your collective-bargaining rep-
resentative.WEWILLNOT
threaten you with disciplinary actions if youare caught talking about the Union.WEWILLNOT
threaten you with discharge if you join orengage in activities on behalf of the Union.WEWILLNOT
promise to protect your jobs if you rejectthe Union.WEWILLNOT
promise you will get the benefits you wantif you reject the Union but will not if you select the Union
as your collective-bargaining representative.WEWILLNOT
prohibit you from distributing prounion lit-erature on our property during working hours while allowing
the distribution of antiunion literature.WEWILLNOT
threaten you with loss of your jobs if youjoin or engage in activities on behalf of the Union.WEWILLNOT
threaten you that our customers will ceasedoing business with us unless you reject the Union.WEWILLNOT
promise you improved retirement benefitsif you reject the Union.WEWILLNOT
threaten to close our facilities if you joinor engage in activities on behalf of the Union.WEWILLNOT
threaten you with loss of benefits and payif you select the Union as your collective-bargaining rep-
resentative.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you under Section 7 of the Act.COLUMBUSMILLS, INC.